DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0025595) in view of Kamitani (US 2011/0068658) and Palmer et al. (US 2020/0092647).
With respect to claim 9, Park et al. discloses a method for presenting tactile sense of a tactile sense presentation device (Paragraph 40), the method comprising: providing the tactile sense presentation device including: a vibration device (Figs 1-2) including: a vibration member (item 300, circuit board); a piezoelectric element (item 200) including: a piezoelectric element body including first and second principal surfaces (Fig 2, bottom and top surfaces, respectively), the first principal surface being bonded to the vibration member (Fig 2); and a plurality of internal electrodes (items 211 and 212) disposed in the piezoelectric element body and opposing each other in a direction in which the first and second principal surfaces oppose each other (Fig 2); and a wiring member (item 300, wires on the circuit board) connected with the piezoelectric element (Fig 1; Paragraphs 39-42), and presenting the tactile sense from vibrating the vibration device using the tactile sense presentation device (Paragraph 40).	
Park et al. does not disclose that the method comprises inputting a signal including a fundamental frequency component to the piezoelectric element through the wiring member, and vibrating the vibration device in a vibration mode that includes the fundamental frequency component and does not approximately include a high order frequency component that is n times (n represents an integer of 2 or more) the fundamental frequency component, and the fundamental frequency component is lower than a resonance frequency component of the vibration device.
Kamitani et al. teaches a method for driving a piezoelectric vibrating device in which that the method comprises inputting a signal including a fundamental frequency component to the piezoelectric element through the wiring member, and vibrating the vibration device in a vibration mode that includes the fundamental frequency component and does not approximately include a high order frequency component that is n times (n represents an integer of 2 or more) the fundamental frequency component (Abstract).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to input a signal having a fundamental frequency and suppress harmonics, as taught by Kamitani et al. in the device of Park et al. for the benefit of inputting only the desired frequencies to the piezoelectric element (Paragraphs 69-70 and 74 of Kamitani et al.).
Palmer et al. teaches a method for driving a piezoelectric vibrating device in which the fundamental frequency component is lower than a resonance frequency component of the vibration device (Paragraph 80).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to provide a fundamental frequency lower than the resonance frequency, as taught by Palmer et al., in the device of Park et al. for the benefit of providing improved phase control (Paragraph 80 of Palmer et al.).
With respect to claim 10, the combination of Park et al., Kamitani et al., and Palmer et al. discloses the method according to claim 9. Palmer et al. discloses that the fundamental frequency component is included in a human audible frequency band (Paragraph 996).
With respect to claim 11, the combination of Park et al., Kamitani et al., and Palmer et al. discloses the method according to claim 10. Palmer et al. discloses that the vibration device is mounted in a vehicle (Paragraph 1453).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kamitani et al., Palmer et al., and Mori (US 2015/0155470).
With respect to claim 12, the combination of Park et al., Kamitani et al., and Palmer et al. discloses the method according to claim 9.
Park et al. does not disclose that the wiring member includes a including a resin and bonded to the vibration member, and a plurality of conductors disposed on the base and connected with the piezoelectric element.
Mori teaches a piezoelectric vibrating device in which the wiring member includes a base (item 21) including a resin (Paragraph 37) and bonded to the vibration member (Fig 1b), and a plurality of conductors disposed on the base and connected with the piezoelectric element (Fig 1 and paragraph 37).
Before the effective-filing, it would have been obvious to one of ordinary skill in the art to combine the resin of Mori with the device of Park et al. for the benefit of allowing for vibration to easily be transmitted to the base film (Paragraph 5 of Mori). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kamitani, Palmer et al., and Furuya (US 2014/0267510)
With respect to claim 13, the combination of Park et al., Kamitani et al., and Palmer et al. discloses the method according to claim 9.
Park et al. does not disclose that the wiring member includes a first portion physically connected to the piezoelectric element, and a second portion physically connected to the vibration member.
Furuya teaches a piezoelectric vibrator device (Fig 3B) in which the wiring member (item 90) includes a first portion physically connected to the piezoelectric element, and a second portion physically connected to the vibration member (Fig 3B).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the wiring member of Furuya with the piezoelectric device of Park et al. for the benefit of ensuring a secure connection of the wiring member to both the piezoelectric element and the vibration member (Fig 3B of Furuya).
With respect to claim 14, the combination of Park et al., Kamitani et al., Palmer, and Furuya discloses the method according to claim 13. Furuya discloses that a height position of the first portion in a direction orthogonal to the principal surface is different from a height position of the second portion in the direction orthogonal to the principal surface (Fig 3B, wherein the first portion attaches to the top of the piezoelectric element is at a different height position than the second portion, which is attached to the vibration portion at the height position of the bottom of the piezoelectric element).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Kamitani, Palmer et al., and Gallmeyer (US 2003/0111933)
With respect to claim 15, the combination of Park et al., Kamitani et al., and Palmer et al. discloses the method according to claim 9.
Park et al. does not disclose that the resonance frequency component of the vibration device is near an upper limit of a human audible frequency band or outside the human audible frequency band.
Gallmeyer teaches a piezoelectric vibration device in which the resonance frequency component of the vibration device is near an upper limit of a human audible frequency band or outside the human audible frequency band (Paragraph 26-27).
Before the effective filing, it would have been obvious to combine the resonant frequency range of Gallmeyer with the piezoelectric device of Park et al. for the benefit of providing a durable, long-lasting device (Paragraph 27 of Gallmeyer). 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest “the vibration mode being in which an amplitude spectrum of the high order frequency component is 1 / 10 or less of an amplitude spectrum of the fundamental frequency component in a frequency spectrum obtained by performing fast Fourier transform analysis on vibration of the vibration device” in combination with the remaining elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
With respect to newly presented claim 9, applicant argues that Park et al. teaches a way from the arrangement when the first surface of the piezoelectric element is bonded to the vibration member, arguing that paragraph 49 of Park et al. teaches away from this arrangement. However, this is clearly not the case. Figures 1 and 2 clearly show the first surface of the piezoelectric element (item 200) being bonded to the vibration member (item 300). Taking a closer look at paragraph 49, Park et al. indicates that the terminals of the FPCB should not be arranged on the first surface of the piezoelectric element, but says nothing about arranging the FPCB on the first surface of the piezoelectric element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837